         Case 1:18-cr-00824-PGG Document 36 Filed 01/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                             ORDER

JUAN CARLOS DELGADO,                                          18 Cr. 824 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant will take place on

May 18, 2021 at 3:00 p.m. Any submissions on behalf of the Defendant are due on April 27,

2021, and any submission by the Government is due on May 4, 2021.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       January 18, 2021
                                           SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
